Citation Nr: 0212749	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  90-44 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for plantar warts and 
callosities, both feet, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from January 1941 to March 1950, April 1950 to November 1952, 
June to September 1953, March to June 1955, and April 1956 to 
November 1963.

It is necessary to clarify the procedural history of this 
case. This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied a 
rating in excess of 10 percent for the veteran's service-
connected plantar warts and callosities. A rating decision of 
November 1991 then reduced the rating for this condition to 
zero percent.

In June 1992, the Board remanded the case for additional 
evidentiary development. Although the requested development 
was completed, the Board again found it necessary to remand 
this claim in January 1994 for additional development. While 
this case was in remand status, a June 1995 rating decision, 
in pertinent part, restored the 10 percent disability rating 
for the veteran's service-connected plantar warts and 
callosities, effective the date of reduction. The RO then 
erroneously informed the veteran that this was a full grant 
of the benefit sought on appeal and requested that the Board 
remove this case from the 1990 docket. The veteran thereafter 
appealed the 1995 rating decision.

Restoration of the veteran's 10 percent disability rating was 
not a full grant of the benefit sought on appeal because a 
higher disability rating is available under Diagnostic Code 
7819. On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit. AB v. Brown, 6 Vet. App. 35, 38 (1993). 
The veteran had perfected his appeal as to an increased 
rating for his service-connected plantar warts and 
callosities prior to the reduction in rating. Therefore, the 
issue of entitlement to an increased rating remained before 
the Board, on appeal from the 1989 rating decision denying 
this claim.
The case was again remanded by the Board in October 1999 due 
to failure of the RO to fully comply with the 1994 Remand 
order. 

During the appeals period, in March 2001 correspondence, the 
veteran renewed his request for a personal hearing before the 
RO.  However, in July 2002 correspondence, he stated that he 
was unable "to give testimony at any hearing before your 
Board."  In August 2002, the Board sought clarification of 
any hearing request.  The veteran was informed of his options 
for a hearing, and was requested to inform the Board within 
30 days if he wanted a hearing, and what type of hearing he 
desired.  A hearing before a hearing officer at the RO was 
not listed as an option.  

As indicated in the Board's 1994 and 1999 Remands, based on 
the veteran's statements, it appears that he is seeking 
service connection for peripheral vascular disease, tinnitus, 
and a balance disturbance. These claims are again referred to 
the RO for appropriate action.  Moreover, the veteran, 
through his representative, appears to have raised a claim of 
service connection for degenerative joint disease of the 
feet.  This issue is referred to the RO for appropriate 
action as well.


REMAND

In a July 2002 informal presentation, the veteran, though his 
then representative, requested that this claim again be 
remanded to the RO due to noncompliance with the Board's 1999 
Remand instructions.  [The veteran designated a new 
representative in August 2002, but the new representative 
reviewed the file and adopted by reference the previously 
raised arguments and position.]  The veteran personally 
pointed out the shortcomings of RO action on Remand in July 
2002 correspondence.  Unfortunately, the veteran is correct. 
The RO has not substantially complied with the directives of 
the Board's 1994 or 1999 Remands. See Talley v. Brown, 6 Vet. 
App. 72, 74 (1993). A Board remand confers upon the veteran 
the right to compliance with the remand orders, and VA has a 
duty to ensure compliance with the terms of the remand. 
Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, although the Board is well aware of the lengthy 
period of time this case has been pending, and sincerely 
regrets any further delay, it is necessary to again remand 
this claim for the following:

1.)  Ascertain whether the veteran still 
desires a hearing before a hearing 
officer at the RO.  If so, schedule such 
hearing.

2.)  Obtain the veteran's medical 
records from the VA Medical Centers in 
Tampa Bay and Orlando for any treatment 
related to the feet during the period 
from September 1996 to the present.  The 
record indicates that there were fairly 
regular appointments with the Orlando 
podiatry clinic during that period.  
Request complete clinical records.  If 
clinical records from either or both 
medical centers are unavailable or do 
not exist, written certification of that 
fact must be submitted by the medical 
center.

3)  After obtaining all available 
treatment records, or certifications 
that no further records are available, 
schedule the veteran for a VA podiatry 
examination to determine the current 
severity of his bilateral plantar warts 
and callosities. It is very important 
that the examiner be provided an 
opportunity to review the claims folder 
and a copy of this remand prior to the 
examination. The examiner should 
indicate in the reports that the claims 
file was reviewed. The examiner must 
provide a complete rationale for all 
conclusions and opinions.  Any indicated 
studies should be conducted.  All 
functional limitation of the feet 
attributable to the service-connected 
condition should be identified.

The examiner should review (a) the 
veteran's service medical records; (b) 
reports of prior VA examinations, 
especially those conducted in 1988, 
1991, 1994, and 2001; and (c) the VA 
outpatient treatment records.. Based on 
the medical history, the veteran's 
statements, and the objective findings, 
the examiner should opine as to the 
following:

Which of the veteran's symptoms and/or 
functional loss are due to his service- 
connected plantar warts and callosities 
as opposed to any co-existing 
nonservice-connected foot disorders 
found on examination or shown in the 
medical evidence?  If it is impossible 
to distinguish symptoms and/or 
functional loss due to a nonservice-
connected condition, the examiner should 
so indicate.  The rationale for all 
opinions expressed must be provided.

4) Review the claims folder and make 
sure that all the foregoing development 
is completed in full.  If it is not, 
ensure that this is done. 

5) Thereafter, readjudicate the 
veteran's claim for an increased rating 
for his plantar warts and callosities of 
both feet, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand. 
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

